         Case 1:19-cr-00018-ABJ Document 150 Filed 07/23/19 Page 1 of 3



                       1IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                 Case No.: 1:19-CR-00018-ABJ


UNITED STATES OF AMERICA,

               Plaintiff,

v.

ROGER J. STONE, JR.,

            Defendant.
______________________________/

                            MOTION FOR PERMISSION TO TRAVEL

       Defendant, Roger J. Stone, Jr., files this Motion for Permission to Travel to the United

States District Court for the Middle District of Florida, specifically to Green Cove Springs, Florida

on August 20, 2019 and to Belleview, Florida, on August 21, 2019, for business opportunities.

       Counsel has communicated with Mr. Stone’s Pretrial Services Officer who has stated

Pretrial Services has no objection to the filing of this motion and requested their office be kept

advised of the Court’s ruling. Mr. Stone has provided Pretrial Services with the requested detailed

documentation and will contact his Officer upon his return. The Government has been has also

been contacted and has no objection to the relief sought.

        Mr. Stone respectfully requests that this Court grant this motion for permission to travel

and allow Mr. Stone to travel to the the Middle District of Florida during the dates outlined above.




                                                 1
         Case 1:19-cr-00018-ABJ Document 150 Filed 07/23/19 Page 2 of 3



Respectfully submitted,
By: /s/_______________

                                        BRUCE S. ROGOW
 L. PETER FARKAS                        FL Bar No.: 067999
 HALLORAN FARKAS + KITTILA, LLP         TARA A. CAMPION
 DDC Bar No.: 99673                     FL Bar: 90944
 1101 30th Street, NW                   BRUCE S. ROGOW, P.A.
 Suite 500                              100 N.E. Third Avenue, Ste. 1000
 Washington, DC 20007                   Fort Lauderdale, FL 33301
 Telephone: (202) 559-1700              Telephone: (954) 767-8909
 Fax: (302) 257-2019                    Fax: (954) 764-1530
 pf@hfk.law                             brogow@rogowlaw.com
                                        tcampion@rogowlaw.com
                                        Admitted pro hac vice

 ROBERT C. BUSCHEL                      GRANT J. SMITH
 BUSCHEL GIBBONS, P.A.                  STRATEGYSMITH, PA
 D.D.C. Bar No. FL0039                  D.D.C. Bar No.: FL0036
 One Financial Plaza, Suite 1300        401 East Las Olas Boulevard
 100 S.E. Third Avenue                  Suite 130-120
 Fort Lauderdale, FL 33394              Fort Lauderdale, FL 33301
 Telephone: (954) 530-5301              Telephone: (954) 328-9064
 Fax: (954) 320-6932                    gsmith@strategysmith.com
 Buschel@BGlaw-pa.com

 CHANDLER P. ROUTMAN
 D.D.C. Bar No. 1618092
 501 East Las Olas Blvd., Suite 331
 Fort Lauderdale, FL 33301
 Tele: (954) 235-8259
 routmanc@gmail.com




                                       2
         Case 1:19-cr-00018-ABJ Document 150 Filed 07/23/19 Page 3 of 3



                                CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on July 23, 2019, I electronically filed the foregoing with the

Clerk of Court using CM/ECF. I also certify that the foregoing is being served this day on all

counsel of record or pro se parties, via transmission of Notices of Electronic Filing generated by

CM/ECF.



                                               ___/s/ Chandler Routman _______________
                                                      CHANDLER P. ROUTMAN

     United States Attorney’s Office for the
             District of Columbia

 Jessie K. Liu
 United States Attorney
 Jonathan Kravis
 Michael J. Marando
 Assistant United States Attorneys
 Adam C. Jed
 Aaron S.J. Zelinsky
 Special Assistant United States Attorneys
 555 Fourth Street, NW
 Washington, DC 20530
 Telephone: (202) 252-6886
 Fax: (202) 651-3393




                                                 3
